Case: 2:17-cv-00719-SDM-KAJ Doc #: 134 Filed: 04/15/20 Page: 1 of 7 PAGEID #: 1649




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 GREAT SOUTHLAND LIMITED,                            :
                                                     :
                    Plaintiff,                       :   Case No.: 2:17-CV-719
                                                     :
        v.                                           :   Judge Sarah D. Morrison
                                                     :
 LANDASH CORPORATION, et al.                         :   Magistrate Judge Jolson
                                                     :
                    Defendants.                      :

                                    OPINION AND ORDER


       This case involves allegations of fraud relating to the sale of off-the-road mining tires. A

number of motions are now ripe after the January 28, 2020 stay lift (ECF No. 105) and after the

parties conferred with Magistrate Jolson. (ECF Nos. 109, 111, 124.) A brief recitation of the

procedural background is necessary to give each motion context.

                                                I.

       The Memorandum of the First Pretrial Conference (ECF No. 66) summarizes the original

Complaint (ECF No. 1) as follows:

                       This case originates from a loan transaction between
               Plaintiff and [Defendant] Landash, which was guaranteed by
               [Defendant] Adkins and secured by collateral consisting of thirty-
               six (36) large, off-the-road tires. [Defendants] Fox Byrd, Knight
               Nguyen and Lopez prepared certain financial documents, which
               were allegedly relied upon by Plaintiff in entering into the loan
               transaction. The loan was predicated upon a tire transaction that
               Landash and Adkins had allegedly arranged with [Defendant] Best
               One, the seller of the tires, and [Defendant] Production Tire, the
               buyer. The tires were to be shipped to [Defendant] XPO
               Logistics[’] facility in Houston, Texas. In March 2016, Plaintiff
               wired $2,400,000 to Best One for the purchase of the tires.
               However, the transaction with Production Tire was never
               consummated resulting in Landash and Adkins defaulting on the
               loan.
                                                 1
Case: 2:17-cv-00719-SDM-KAJ Doc #: 134 Filed: 04/15/20 Page: 2 of 7 PAGEID #: 1650




                       Plaintiff has alleged that Landash is in breach of the loan
               agreement (Count I), that Adkins is in breach of the Guarantee
               (Count II), and that Plaintiff is entitled to foreclose on the
               collateral (Count III). Plaintiff has brought causes of action against
               the Defendants for Fraud (Count IV), Civil Conspiracy (Count V),
               RICO (Count VI), Intentional Misrepresentation (Count IX), and
               Negligent Misrepresentation (Count X). Plaintiff has brought a
               breach of contract action against XPO (Count VII). Plaintiff has
               brought a negligence case against Fox Byrd, Knight Nguyen, and
               Lopez (Count VIII). Plaintiff seeks to pierce the veil (Count XI) of
               Adkins’ and Rebekah Adkins’ companies, which include
               Defendants Giant Tyres USA, Midwest Coal, A&B Retreading,
               Adkins Tire, Elephant OTR, Rebekah Holding, Investment
               Holdings, and 885 Sternberger Road. Finally, Plaintiff has brought
               a cause of action to potentially request pre-judgment attachment or
               receivership (Count XII).

Defendants A&B Retreading, LLC, Jason E. Adkins, Rebekah Adkins, Adkins Tire, LLC,

Elephant OTR, LLC, Giant Tyres USA, LLC, Landash Corporation, Midwest Coal, LLC,

Rebekah Holding, LLC, Knight Nguyen Investments and Christopher Knight Lopez all moved to

dismiss (ECF Nos. 29, 50). Defendant Fox, Byrd & Company, P.C, an accounting firm that had

completed tax returns for the Adkins Defendants, likewise sought dismissal. (ECF No. 42).

       A number of bankruptcy filings initially resulted in all discovery being stayed (ECF No.

66, 81). GSL then sought leave to amend its original Complaint (ECF No. 86). Shortly thereafter,

the Court stayed the entire case due to additional bankruptcy notices. (ECF No. 90.) That order

further held all pending motions in abeyance pending a stay lift. Id.

       The stay was lifted in January 2020. (ECF No. 105.) The stay lift order required the

parties to confer and inform the Court which of the pending motions “need rulings, need to be

amended, or will be withdrawn.” Id. at 3. In response, GSL withdrew its original Motion to

Amend (ECF Nos. 86, 109), filed a new Motion to Amend (ECF No. 119) and filed a Motion to

Dismiss its Claims against Fox without prejudice (ECF No. 120). The Court addresses the new

Motion to Amend first.

                                                 2
Case: 2:17-cv-00719-SDM-KAJ Doc #: 134 Filed: 04/15/20 Page: 3 of 7 PAGEID #: 1651




                                                 II.

       GSL seeks leave to amend its original Complaint pursuant to Fed. R. Civ. P. 15(a)(2).

(ECF No. 119). That rule provides “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave. The court should freely give leave when justice so

requires.” Although there is no documented opposition to the motion, GSL’s filing establishes

complete consent is lacking. (ECF No. 119 at 1, 4-5.) Hence, Court approval is required for GSL

to amend.

       GSL seeks leave due to “substantial additional evidence pertaining to the claims against”

the non-bankrupt parties. (ECF No. 119 at 3.) GSL argues that justice requires leave be granted

to afford GSL “the opportunity to set forth the full extent of the allegations of fraudulent

conduct, consistent with Fed. R. Civ. P. 9(B), against the Defendants herein and the additional

co-conspirators who have been since [sic] identified.” Id. at 4. To accomplish this, the 289-page

proposed amended complaint adds new claims and parties but removes all claims against Fox.

GSL argues amendment will prejudice no party because this case “has effectively only just

begun.” Id.

       “Trial courts enjoy broad discretion in deciding motions for leave to amend.” Johnson v.

Kroger Co., No. 2:18-cv-1240, 2020 U.S. Dist. LEXIS 45825, at *2 (S.D. Ohio Mar. 17, 2020)

(citing Gen. Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990)). Rule 15(a)(2)

encompasses a liberal policy in favor of granting amendments and “reinforce[s] the principle that

cases ‘should be tried on their merits rather than the technicalities of pleadings.’” Inge v. Rock

Finan. Corp., 388 F.3d 930, 936 (6th Cir. 2004) (quoting Moore v. City of Paducah, 790 F.2d

557, 559 (6th Cir. 1986)). In interpreting this rule, “[i]t should be emphasized that the case law in




                                                  3
Case: 2:17-cv-00719-SDM-KAJ Doc #: 134 Filed: 04/15/20 Page: 4 of 7 PAGEID #: 1652




this Circuit manifests liberality in allowing amendments to a complaint.” Parchman v. SLM

Corp., 896 F.3d 728, 736 (6th Cir. 2018) (citation and internal quotation marks omitted).

               In the absence of any apparent or declared reason—such as undue
               delay, bad faith or dilatory motive on the part of the movant,
               repeated failure to cure deficiencies by amendments previously
               allowed, undue prejudice to the opposing party by virtue of
               allowance of the amendment, futility of amendment, etc.—the
               leave sought should, as the rules require, be “freely given.”

Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640-41 (6th Cir. 2018) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       The Court finds no undue delay, bad faith, dilatory motive, previous amendment or

futility present here. But the undue prejudice aspect of the analysis deserves attention. That is

due to GSL’s concurrent Motion to Dismiss its claims against Fox without prejudice under Fed.

R. Civ. P. 41(a)(2). (ECF No. 120.) Fox opposes, citing to its own fully briefed Motion to

Dismiss the Original Complaint (ECF No. 42) and to the possibility of GSL reasserting the

claims in the future to argue that any dismissal should be with prejudice. (ECF No. 123.)

Alternatively, Fox seeks its attorney’s fees and costs in defending this action if the Court

dismisses the counts without prejudice. GSL’s Reply reiterates its request for dismissal to be

without prejudice and provides that it withdraws its motion if the Court is considering a with

prejudice dismissal. (ECF No. 126.)

       As noted, GSL’s proposed Amended Complaint contains no claims against Fox.

Accordingly, Fed. Rs. Civ. P. 15(a)(2) and 41(a)(2) intersect in this instance. “A request to

withdraw an existing count of a complaint as part of a motion to amend overlaps conceptually

with the provisions of Rule 41(a)(2), which requires the permission of the court, or a stipulation,

to dismiss a complaint after an answer to the complaint has been filed.” Greene v. Ab Coaster




                                                 4
Case: 2:17-cv-00719-SDM-KAJ Doc #: 134 Filed: 04/15/20 Page: 5 of 7 PAGEID #: 1653




Holdings, Inc., No. 2:10-cv-38, 2012 U.S. Dist. LEXIS 85278, at *18-20 (S.D. Ohio June 20,

2012). As one court explains:

               The discretion to allow a party to withdraw a count in a complaint
               as part of a motion to amend appears to have similar limits to the
               discretion of the court to reach the same conclusion under Rule 41.
               Rule 41 does include the discretion to dismiss a matter with
               prejudice and that is not an insignificant difference.

Innovation Ventures, LLC v. N2G Distributing, Inc., 2009 U.S. Dist. LEXIS 132009, 2009 WL

6040220, *2 (E.D. Mich. July 10, 2009); see also Chambers v. Time Warner, Inc., 2003 U.S.

Dist. LEXIS 3652, 2003 WL 1107790, at *2 (S.D.N.Y. March 12, 2003) (“[A] Rule 15(a)

amendment eliminating a claim is the same as a Rule 41(a) voluntary dismissal of the claim” and

is subject to the same standard of review); 6 Charles Alan Wright et al., Federal Practice and

Procedure § 1479 (2012) (“[T]he same considerations are relevant to dropping [a] claim

regardless of which rule [41(a) or 15(a)] is invoked.”).

       According to Fed. R. Civ. P. 41(a)(2), “an action shall not be dismissed at the plaintiff’s

instance save upon order of the court and upon such terms and conditions as the court deems

proper. . . . Unless otherwise specified in the order, a dismissal under this paragraph is without

prejudice.” The court has discretion when deciding whether to grant dismissal under the rule.

Grover by Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. Ohio September 8, 1994). That

discretion permits the Court to deny the motion, require that a dismissal be with prejudice, or

impose any other necessary conditions. Wellfount Corp. v. Hennis Care Ctr. of Bolivar, Inc., 951

F.3d 769, 774 (6th Cir. 2020). Those conditions “offset the prejudice the defendant may suffer

from a dismissal without prejudice.” Bridgeport Music, Inc. v. Universal-MCA Music Publ’g,

Inc., 583 F.3d 948, 954 (6th Cir. 2009). And, while they include the payment of costs incurred by




                                                 5
Case: 2:17-cv-00719-SDM-KAJ Doc #: 134 Filed: 04/15/20 Page: 6 of 7 PAGEID #: 1654




a defendant, the Sixth Circuit “has expressly rejected the contention that the payment of defense

costs is universally required for voluntary dismissal under Rule 41(a)(2).” Id.

       “Generally, an abuse of discretion is found only where the defendant would suffer ‘plain

legal prejudice’ as a result of a dismissal without prejudice, as opposed to facing the mere

prospect of a second lawsuit.” Id. (citation omitted). In determining whether such prejudice

would result, courts typically consider “the defendant’s effort and expense of preparation for

trial, excessive delay and lack of diligence on the part of the plaintiff in prosecuting the action,

insufficient explanation for the need to take a dismissal, and whether a motion for summary

judgment has been filed by the defendant.” Id.

       The Court determines that Fox would suffer neither plain legal nor undue prejudice as a

result of amendment or dismissal of GSL’s claims against it without prejudice. No trial

preparation has taken place, no claims of delay or failure to prosecute are present and no motion

for summary judgment has been filed. GSL’s reason for seeking amendment is discussed above

and is sufficient. Fox’s fears of a re-file are inadequate to warrant a dismissal with prejudice

under Bridgeport. See also Grover by Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir.

1994) (holding the “mere prospect of a second lawsuit” is insufficient to warrant a dismissal with

prejudice).

       Finding no prejudice, and given the liberal policy favoring amendment, the Court

GRANTS GSL’s Motion to Amend (ECF No. 119) and GRANTS GSL’s Motion to Dismiss

(ECF No. 120.) Because GSL will be amending its Complaint, the remaining motions to dismiss

(ECF Nos. 29, 42, 50) are MOOT.




                                                  6
Case: 2:17-cv-00719-SDM-KAJ Doc #: 134 Filed: 04/15/20 Page: 7 of 7 PAGEID #: 1655




                                         III.

      In summary, GSL withdrew its June 11, 2018 Motion to Amend (ECF No. 86.) The Court

GRANTS GSL’s March 12, 2020 Motion to Amend (ECF No. 119.) The March 12, 2020

Motion to Dismiss of GSL is GRANTED. (ECF No. 120) The defendants’ Motions to Dismiss

(ECF Nos. 29, 42, 50) are MOOT.

      IT IS SO ORDERED.

                                                /s/ Sarah D. Morrison
                                                SARAH D. MORRISON
                                                UNITED STATES DISTRICT JUDGE




                                           7
